Case 2:17-cv-02396-SHM-tmp Document 15 Filed 05/14/20 Page 1 of 4   PageID 120



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
    PATRICK DUBOSE,                   )
                                      )
         Petitioner,                  )
                                      )
    v.                                )   No. 2:17-cv-02396
                                      )   No. 2:14-cr-20136
                                      )
    UNITED STATES OF AMERICA,         )
                                      )
         Respondent.                  )
                                      )

                                  ORDER


         Before the Court is Petitioner Patrick Dubose’s pro se

motion for relief, filed on April 9, 2020.           (ECF No. 12.)     The

government responded on April 28, 2020.          (ECF No. 13.)      Dubose

filed a reply to the government’s response on May 6, 2020.            (ECF

No. 14.)

         In May 2014, Dubose was indicted as a felon in possession

of a firearm, a violation of 18 U.S.C. 922(g)(1) and 924(e).

(Cr. ECF No. 1.) 1      In December 2014, a jury found Dubose guilty

of that charge.        (Cr. ECF Nos. 26-29.)     In April 2015, Dubose

filed a motion for a new trial, which was denied in June 2015.

(Cr. ECF Nos. 37, 46.)      In July 2015, the Court sentenced Dubose


1
  Citations to (ECF No. ##) refer to this civil case, Dubose v. United
States, No. 2:17-cv-02396 (W.D. Tenn.). Citations to (Cr. ECF No. ##)
refer to the criminal case United States v. Dubose, No. 2:14-cr-20136
(W.D. Tenn.).
Case 2:17-cv-02396-SHM-tmp Document 15 Filed 05/14/20 Page 2 of 4    PageID 121



to 180 months in prison to be followed by a three-year term of

supervised release.      (Cr. ECF Nos. 48, 49.)       Dubose appealed the

denial of his motion for a new trial.           (Cr. ECF No. 50.)        The

Sixth Circuit affirmed.       (Cr. ECF No. 58.)       Dubose then filed a

petition for writ of certiorari, which the Supreme Court denied.

(ECF Nos. 61, 62.)       On June 8, 2017, Dubose, pro se, filed a

§ 2255 motion.      (ECF No. 1.)    The government responded to that

motion on November 17, 2017. (ECF No. 5.) In August and November

of 2019, Dubose filed motions to amend his § 2255 motion.              (ECF

Nos. 8, 9.)     The Court has not ruled on any of those motions.

Dubose’s anticipated release date is August 5, 2027. See Federal

Bureau         of        Prisons           Inmate         Locator         at

https://www.bop.gov/inmateloc/In.

      On April 9, 2020, Dubose filed a letter raising concerns

about COVID-19.     (ECF No. 12.)        He states that at the facility

where he is located, there have been fourteen cases of COVID-19

and that he is concerned for his health.            (ECF No. 12 at 1.)    He

does not affirmatively seek release based on COVID-19 but asks

the Court to decide his § 2255 motion and release him.              (See ECF

No. 12 at 1-2.)     He argues that his § 2255 motion is meritorious

and that a delayed ruling on his § 2255 motion is prejudicial

because of the heightened risk that COVID-19 presents to inmates’

health in prisons.      (See id.)



                                     2
Case 2:17-cv-02396-SHM-tmp Document 15 Filed 05/14/20 Page 3 of 4    PageID 122



      On April 28, 2020, the government filed a response to

Dubose’s request, construing the request as one for compassionate

release under 18 U.S.C. 3582(c)(1)(A), and arguing that the court

does not have authority to consider the Dubose’s request because

he has failed to exhaust his administrative remedies.               (See ECF

No. 13 at 2.)       The government argues that § 3582(c)(1)(A)’s

administrative exhaustion requirement is “jurisdictional” and

that the Court “lacks authority to act on Dubose’s at this time.”

(ECF No. 13 at 2-4.)      Alternatively, the government argues that

§ 3582(c)(1)(A)’s administrative exhaustion requirement is a

“mandatory claim-processing rule” that must be enforced if the

government raises it.      (Id. at 4-6.)

      Dubose filed a reply to the government’s response in which

he states that “it was not my intention to file a motion for

compassionate release but to bring awareness to my [§] 2255 and

to possibly by[]pass the procedure of going through the protocol

of such a motion.”      (ECF No. 14 at 1.)    He reiterates that he is

asking the court to review his § 2255 motions, “which would by-

pass [his] need to seek compassionate relief and save the Court

time, effort and paperwork of having to issue an order regarding

such.”    (Id. at 3.)

      To the extent the government construes Dubose’s request as

a   motion   for   compassionate   release,    the   motion   is    DENIED.



                                     3
Case 2:17-cv-02396-SHM-tmp Document 15 Filed 05/14/20 Page 4 of 4   PageID 123



Dubose’s motions seeking relief under § 2255 remain before the

Court.



      So ordered this 13th day of May, 2020.


                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, Jr.
                                  UNITED STATES DISTRICT JUDGE




                                     4
